Whiteield, C. J.,
delivered the opinion of the court.
The peremptory instruction to find for the plaintiff on the first count was clearly understood by the jury as a direction to find the value of the two horses therein named at $100. Yet the plaintiff himself testified that all the horses were of about the same grade and value, and the jury found the value of the other twenty-six at $900, notwithstanding the plaintiff had been paid $175 on account of them, and the proof of value ranged from' $30 to $50. It is obvious that too much was allowed for the first two horses, since $100 was manifestly found as their value. But appellee offers to remit the whole of the amount recovered under the first count. We find no error as to the second count, and, upon the remittitur being entered as indicated, the judgment will be Affirmed.
MOTION.
After the delivery of the foregoing opinion, a remittitur being filed, the clerk of the supreme court entered a judgment awarding appellee $900 with interest, statutory damages, $45, and all costs. Thereupon the appellant made a motion to correct the j udgment so as to relieve the appellant of the statutory damages and 'the costs of the appeal.
$. II. Thompson, for appellant, argued the motion .orally.
The court did not deliver any written opinion on the motion, but sustained the same so as to modify the judgment releasing appellant from the $45 statutory penalty, and adjudging appellee to pay one-third of the costs of the supreme court.